Citation Nr: 0605419	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from April 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In June 2005, the Board remanded 
this case.  


FINDINGS OF FACT

1.  Bilateral hearing loss was shown on examination on 
entrance into active duty in April 1968; such hearing loss 
did not increase in severity during active service.

2.  Current bilateral hearing loss is not attributable to 
service nor was it manifest within one year of separation.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a September 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including organic disease of the nervous system such as 
sensorineural hearing loss, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation. For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that his current hearing loss is related 
to service.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

The veteran's service medical records include several 
audiological examinations.  The record contains audiograms 
dated in September 1963 (enlistment in the Reserves), April 
1964 (release to the Reserves), April 1968 (active duty entry 
examination), and May 1969 (separation examination). 

The September 1963 enlistment in the Reserves examination 
revealed hearing as follows.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
5 (15)
- -
0 (5)
LEFT
-5 (10)
-10 (0)
-5 (5)
- -
-5 (0)

The April 1964 release to the Reserves examination revealed 
hearing as follows.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
- -
-5 (0)
LEFT
5 (20)
-5 (5)
10 (20)
- -
20 (25)

The April 1968 active duty entry examination revealed hearing 
as follows.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
30
45
LEFT
25
25
40
40
50

It was noted that there was a hearing deficit, but that it 
was not disqualifying.  He was assigned an H3 physical 
profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition).)

The May 1969 separation examination  revealed hearing as 
follows.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5

5
LEFT
0
5
5

5

The September 1963 Reserve audiology examination showed 
hearing within normal limits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "the 
threshold for normal hearing is from 0 to 20 dB [decibels], 
and higher threshold levels indicate some degree of hearing 
loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
At the time of the April 1964 examination, a 25 decibel loss 
was recorded in the left ear at 4000 Hertz. (Unless otherwise 
specified, VA audiometric readings prior to June 30, 1966, 
and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO/ANSI) units.  The number in parentheses 
above reflect such conversions)  Thus, there was hearing loss 
when the veteran underwent his Reserve examination.  However, 
service connection may not be established for hearing loss 
during that time as the record does not indicate that he was 
on active duty or active duty for training.  Service 
connection may only be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty for training.  38 U.S.C.A. 
§ 101(24), 106, 1131.  As no hearing loss was shown incurred 
during actual active duty for training, service connection is 
not warranted based on that time.  

In this case, there is a question of whether the veteran had 
hearing loss when he entered active duty and if so, whether 
it was aggravated during active duty.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Veterans are presumed to have entered service in sound 
condition as to their health.  VA must presume that the 
veteran was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304 (2005).  The presumption of sound condition 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment.  
This presumption attaches only where there has been an 
induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304; Crowe v. 
Brown, 7 Vet. App. 238 (1994).

However, in this case, rebutting the presumption of soundness 
at service entrance is not an issue, as the presumption of 
soundness never attached as to the veteran's period of active 
duty.  A review of the veteran's service medical records 
reveals that at the time of the veteran's service entrance 
examination in April 1968, the veteran was noted to have a 
hearing deficit and was, in fact, given an H3 physical 
profile.  Although it was not considered disqualifying at the 
time, it was present.  The hearing loss was shown on 
examination.  

Thus, the Board finds that there is clear and unmistakable 
evidence that hearing loss preexisted active duty service.  
However, that evidence is not sufficient to rebut the 
presumption of aggravation.  Preexisting hearing loss will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.

At separation in May 1969, the veteran denied having any 
hearing loss and audiological testing did appear to show 
hearing loss.

The Board notes that the veteran currently has hearing loss 
pursuant to 38 C.F.R. § 3.385.  The record on appeal contains 
three medical opinions concerning the veteran's hearing loss.  

In August 2003, C.A.F., M.C.D., identified as a board 
certified audiologist, stated that based on the veteran's 
reported exposure to the noise of rifles and grenades 
exploding at close range, in addition to sleeping quarters at 
the end of a jet aircraft airstrip, it was quite likely that 
military service was the beginning of the veteran's hearing 
loss.  He stated that the type and degree of the hearing 
level on the audiogram was consistent with noise induced 
hearing loss and the decreased auditory discrimination 
ability would tend to confirm it.  This physician did not 
address the inservice audiological examinations or whether 
hearing loss which preexisted service was aggravated therein.  

A VA medical opinion dated in October 2003 indicated that the 
veteran's puretone thresholds at separation from active 
service were within normal limits.  The reviewer, identified 
as the Chief of Audiology and Speech Pathology, concluded 
that it was not likely that the veteran's hearing loss was 
related to noise exposure during active service.  Other than 
the separation examination, this physician also did not 
address the inservice audiological examinations or whether 
hearing loss which preexisted service was aggravated therein.  

Accordingly, the Board remanded this case for another VA 
audiological opinion to be obtained from the prior VA 
examiner which addressed the veteran's inservice audiological 
examinations.  This review was conducted in July 2005.  The 
claims file was reviewed.  The examiner determined that the 
veteran's bilateral hearing loss, noted at induction in 1968, 
did not worsen during active service; rather, it improved.  
The examiner explained that if there had been aggravation of 
the hearing loss, the later 1969 audiological testing should 
have shown higher decibel values that the 1968 entrance 
examination.  The examiner further stated that sensorineural 
hearing loss from noise exposure results in permanent 
threshold shift.  That did not happen in this case.  The 
examiner concluded that the 1968 examination was due to any 
or a combination of the following: tester or testee error; 
equipment malfunction; hearing loss due to middle ear or 
outer ear disease which was later resolved; or temporary 
threshold shift from noise exposure, meaning the veteran was 
tested right after intensive noise exposure, which later 
resolved.  The Board notes that the presence of hearing loss 
on the entrance examination cannot be discounted as it was 
"noted" on examination.  However, the VA examiner provided 
reasons for the hearing loss, as shown.  

The examiner also concluded that any permanent sensorineural 
hearing loss that was found years later, after service, would 
have been from some underlying cause which occurred after 
service.  The examiner also stated that it was presumed that 
the private examiner who tested the veteran in August 2003 
did not have the records and so it was reasonable to 
understand why he made incorrect conclusions.  

The private and VA medical opinions are competent medical 
evidence.  The Board affords the most probative weight to the 
opinion of the VA physician because he was afforded a full 
review of the claims file and discussed all of the pertinent 
audiological examinations, as noted above.  The private 
examiner did not conduct such a review.  

The Board must weigh the credibility and probative value of 
the above medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board attaches the most probative value to the VA 
examiner's opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file to include the inservice audiological 
examinations.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

In sum, based on the probative evidence, the Board finds that 
the record demonstrates that the veteran had hearing loss 
prior to his entry into active duty, and as documented on his 
April 1968 entrance physical examination.  The record 
indicates further that, hearing loss did not increase in 
severity during service.  Thus, hearing loss preexisted 
active service and clearly and unmistakably was not 
aggravated during active service.  The veteran's current 
bilateral hearing loss is not attributable to service nor was 
it manifest within one year of separation.  Therefore, 
bilateral hearing loss was not incurred in or aggravated by 
service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


